UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN G. FELDER,

                                  Plaintiff,

                      -against-                                  20-CV-8842 (LLS)

ATRIA BUILDERS; ED GRUNWALL,                                    CIVIL JUDGMENT
PRESIDENT; MIKE FERGUSKI, SECURITY
DIRECTOR,

                                  Defendants.

         Pursuant to the order issued May 7, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff. 1

SO ORDERED.

Dated:       May 7, 2021
             New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




         1
         Plaintiff has consented to receive electronic service of notices and documents in this
case. (ECF No. 3.)
